ON APPELLANT’S motion for rehearing
WOODLEY, Judge.
Appellant attacks as unconstitutional Art. 754b V.A.P.C., which permits a conviction for violation of the statutes relating to dentistry upon the uncorroborated testimony of an accomplice.
His prior attack upon this statute as denying due process of law was overruled in Gross v. State, 165 Tex. Cr. Rep. 463, 308 S.W. 2d 54.
He now attacks Art. 754b V.A.P.C. as being in conflict with Art. 16, Section 31, of the Constitution of Texas which reads:
“The Legislature may pass laws prescribing the qualifications of practitioners of medicine in this State, and to punish persons for malpractice, but no preference shall ever be given by law to any schools of medicine.”
Appellant’s contention is that dentistry, as now defined, is a school of medicine, and that Art. 754b V.A.P.C. which allows conviction for violation of the penal statutes relating to dentistry upon the uncorroborated testimony of an accomplice violates the above constitutional provision, because a conviction cannot be had for violation of the statutes relating to the practice of medicine upon the testimony of an accomplice without corroboration.
Assuming without deciding that dentistry is a school of *458medicine, and then Art. 16, Section 31, of the Constitution is otherwise applicable, the statute as applied to prosecution of persons other than licensed practitioners is not in conflict with said constitutional provision.
In Dowdell v. McBride, 47 S.W. 524, the Supreme Court construed Section 31, Art. 16, of the Constitution of Texas and said:
“The first portion of the constitutional provision above quoted confers upon the legislature general power to pass laws (1) prescribing the qualifications of practitioners, and (2) to punish persons for malpractice. Continuing the same sentence, the latter part of the provision subtracts from such otherwise general power, the word ‘but’ being used in the sense of ‘except,’ by prohibiting the legislature in such laws from inserting any provision making a distinction in such qualifications or punishment on account of the ‘school of medicine’ to which any of such ‘practitioners’ or ‘persons’ may happen to belong. The first portion dealing solely with ‘qualifications of practitioners’ and ‘punishment,’ and there being nothing in the context to indicate that the latter portion was intended to embrace any wider range of subjects, we must give it the effect, indicated by its situation and close connection with what precedes, of being merely a limitation upon the previous general power of prescribing ‘qualifications of practitioners’ and ‘punishments.’ ”
See also McSween v. Board of School Trustees, City of Ft. Worth, 129 S..W. 206.
It should be remembered that malpractice by members of a profession and unlawful practice by one not a licensed practitioner are separate and distinct wrongs.
We observe further that Art. 754b V.A.P.C. is a separate statute, and if held invalid would not destroy the statute under which appellant has been found guilty, and the record does not show that appellant was convicted upon the uncorroborated testimony of an accomplice.
Appellant’s motion for rehearing is overruled.